Citation Nr: 1747397	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  14-07 391A	)	DATE
	)
	)

On appeal received from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for a gastric condition including gastroesophageal reflux disease and functional dyspepsia, to include as secondary to service-connected degenerative disc disease, cervical spine and/or cervical headaches.

2. Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected depressive disorder, not otherwise specified.

3. Entitlement to an effective date prior to June 16, 2009 for service connection for depressive disorder, not otherwise specified.


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1982 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, DC, and an October 2011 rating decision by the VA Regional Office (RO) in Denver, Colorado. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017); 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a gastric condition, to include gastroesophageal reflux disease and dyspepsia, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1. The Veteran's erectile dysfunction was not caused by or aggravated by his service-connected depressive disorder, not otherwise specified.

2. Prior to June 16, 2009, there was no formal claim, informal claim, or expressed intent to file a claim of entitlement to service connection for depressive disorder, not otherwise specified.


CONCLUSIONS OF LAW

1. The criteria for service connection for erectile dysfunction have not been met. 38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2017).

2. The criteria for an effective date earlier than June 16, 2009 for service connection for depressive disorder, not otherwise specified, have not been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. 3.1, 3.151, 3.155, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Secondary Service Connection - Applicable Law

Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability. 38 C.F.R. § 3.310(a).  In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.. See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen v. Brown, 8 Vet. App. 374 (1995).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When the preponderance of the evidence is against the claim, the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

The Veteran has submitted evidence of a current disability, including records of prescription for medication for erectile dysfunction. See November 2011 VA Treatment Records, p. 1.  Accordingly, the Board finds that the first element of secondary service connection is established. See Wallin, 11 Vet. App. at 512.

The Veteran is service-connected for depressive disorder, not otherwise specified.  Thus, the second element of secondary service connection is also established. See Wallin, 11 Vet. App. at 512.

With regard to nexus, the preponderance of the evidence is against the Veteran's claim.  The Veteran contends that treatment for his depressive disorder, not otherwise specified, has caused or aggravated his erectile dysfunction.  The Veteran was started on clomipramine for a psychiatric condition in November 2010. See March 2011 VAMC Reports. p. 1.  The Veteran was already being treated for erectile dysfunction at this time.  Further, in February 2011 the Veteran's dosage for clomipramine was adjusted. See November 2011 VA Treatment Record, p. 1.  The note indicated that the Veteran had tiredness and that his activity level had not changed.  The Veteran did not report any other side effects at that time.  

The Veteran underwent a VA examination for erectile dysfunction in April 2011.  The VA examiner opined that it was less likely than not that the Veteran's service-connected conditions caused or aggravated the Veteran's erectile dysfunction.  The examiner noted the Veteran's clomipramine prescription for his psychiatric condition and the fact that it is known to cause erectile dysfunction in a minority of patients.  Moreover, the examiner stated that it was unlikely that the Veteran was being treated with clomipramine as a single agent for his depressive disorder; the drug is indicated for treatment of obsessive-compulsive disorder-a personality disorder.  The examiner opined that it was most likely that clomipramine was being used to treat a personality disorder and not depression.  Further, the Veteran's claims file reflects a diagnosis of personality disorder with agoraphobia. See February 2011 VAMC Reports, p. 2.  

The Board acknowledges the Veteran's lay contentions that medication for his depressive disorder, not otherwise specified, has caused or aggravated his erectile dysfunction condition.  Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case-the effect of treatment for depressive disorder on erectile dysfunction-falls outside the realm of common knowledge of a layperson.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding the impact of depressive disorder and any medication required to manage such condition requires medical expertise that the Veteran has not demonstrated.  The Board finds that the Veteran is not competent to establish that his erectile dysfunction was caused or aggravated by his depressive disorder, not otherwise specified, as the etiology of erectile dysfunction is a complex matter outside the knowledge of laypersons. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  

The Board is mindful of the Veteran's sincere belief that his erectile dysfunction is due to his depressive disorder, not otherwise specified, however the Veteran has not presented any competent and credible medical evidence in support of a positive nexus.  The weight of the evidence preponderates against a finding of a nexus between erectile dysfunction and the Veteran's service-connected depressive disorder.  As the preponderance of the evidence weighs against a finding of nexus, the benefit-of-the-doubt doctrine is not for application. See 38 C.F.R. § 3.102.

In sum, service connection for erectile dysfunction, to include as secondary to service-connected depressive disorder, not otherwise specified, is not warranted. 38 C.F.R. § 3.303.

Earlier Effective Date - Applicable Law

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later. 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later. 38 C.F.R. § 3.400(q)(2).

VA shall construe any communication or action from a Veteran indicating intent to apply for one or more benefits as an informal claim.  For any informal claim received prior to March 24, 2015, VA is required to identify and act on such claims, provided such a claim identifies the benefit sought. 38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed. See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, the claimant must submit a written document identifying the benefit and expressing some intent to seek it).
 
Medical evidence alone cannot be an informal claim; there must be intent to apply for a benefit. Brannon, 12 Vet. App. at 35.  VA's possession of medical evidence showing a particular diagnosis or causal connection may not provide a basis for the assignment of an earlier effective date.  The effective date for an award of service connection is not based on the earliest medical evidence demonstrating a causal connection, but on the filing date of the application upon which service connection was eventually awarded. Lalonde v. West, 12 Vet. App. 377, 382 (1999); see McGrath v. Gober, 14 Vet. App. 28 (2000).  

Analysis

The January 2011 rating decision on appeal granted service connection for depressive disorder, not otherwise specified, and assigned an effective date of June 16, 2009, the date of the Veteran's VA examination and the date in which the facts necessary to establish service connection were found.  The Veteran asserts that the effective date for service connection for depressive disorder, not otherwise specified, should be February 15, 2002, because that is the earliest date in which he received a diagnosis for a psychiatric condition. See March 2011 VAMC Reports, pp. 9-10. 

However, there is no communication from the Veteran or any other evidence of record that could be construed as a formal or informal claim of entitlement to service connection for any psychiatric condition, including depressive disorder, not otherwise specified. See Brannon, 12 Vet. App. at 35.  Between 2002 and 2009, the Veteran submitted various filings to VA in connection with his other service-connected conditions, but nothing in this correspondence expressed an intent to seek service connection for a psychiatric condition.  Moreover, the June 2009 VA examination, which ultimately gave rise to the Veteran's entitlement to service connection for depressive disorder, not otherwise specified, was initiated by the opinion set forth in the March 2009 VA examination.  Accordingly, the Board finds that there was no formal claim, informal claim, or expressed intent to file a claim of entitlement to service connection for a psychiatric condition, including depressive disorder, not otherwise specified, prior to June 16, 2009.  Thus, the preponderance of the evidence is against the assignment of an effective date earlier than June 16, 2009 for service connection for depressive disorder, not otherwise specified.  


ORDER

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected depressive disorder, not otherwise specified, is denied.

Entitlement to an effective date prior to June 16, 2009 for service connection for depressive disorder, not otherwise specified, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

The Veteran underwent a VA examination for gastroesophageal reflux disease in April 2011.  The examiner opined that the Veteran did not have gastroesophageal reflux disease but instead had functional dyspepsia.  However, the examiner did not offer an opinion on whether the Veteran's gastric condition is caused or aggravated by any of his service-connected conditions.  Thus, on remand the AOJ must obtain an opinion that addresses whether the Veteran's gastric condition, including gastroesophageal reflux disease and dyspepsia, has been caused or aggravated by his service-connected conditions, including any medication required to manage such conditions.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all updated VA treatment records, including any records from the Minneapolis VA Medical Center from November 2011 to the present, and associate them with the claims file or virtual record.

2. After all outstanding records have been associated with the claims file, obtain a medical opinion addressing the nature and etiology of the Veteran's gastric condition.  If deemed necessary by the examiner, afford the Veteran a new VA examination.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The entire claims file, to include a complete copy of this REMAND, should be made available to the examiner designated to provide an opinion, and the examination report should include a discussion of the Veteran's documented medical history and assertions.

The examiner should offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran's gastric condition, including gastroesophageal reflux disease and dyspepsia, is caused or aggravated by any of service-connected conditions, including any medications required to manage such conditions. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  

3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated.  If the claim is not granted in full, the Veteran must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for an appellate decision.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


